    Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 1 of 18 PageID# 2



A09l<Rcv n     (NDIA 02 iyn*n:ninal < «»mpUinl



                                  Unitfd States District Court
                                                              for llic

                                                    Northern District of Iowa


               United States of Anicnca                          )
                             \                                   )
                                                                 )       Case No 2I-CR-41)I3
                                                                 )

                    Bcnjainin Sak\i.




                                                 CRIMINAL COMPLAINT

        1. the coinplainant in this case, stale that the rollowini> is tnic to the best of iny knowledge and belief
On or about the dnte(s)of no laicr than May joa>.ihniu((hj»iica<iJuiv:^. in the county of               Clay           in the

    Northern        District of              Iowa            . the dcfcndant(s) Molatcd
           ('ot/e Section                                                  Offense Oescriplion
18 use § 1956(h)                                 Money Laundering Conspirac)




        This criminal complaint is based on these facts:

See Attached AITidavit.




        ^ Continued on the attached sheet




                                                                                Michael Gentry. Jr.. IRS-CI Special Agent
 3 Sw orn to before me and signed in my presence                                            Prtiucdname and title
 sT Attested to by tlic applicant in accordance w ith the requirements of Fed R Crim. P 4.1 by telephone or other reliable
    electronic means.


Date      lanuary 28.2021
                                                                                              tudgv's signature

Northern District of Iow a                                               KELLY K..E. MAHONEY.Chief U.S Magistrate Judge
                                                                                            Printed name and title




        Case 5:21-cr-04013-KEM *SEALED* Document 2 FiletJ 01/28/21 Page 1 of 18
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 2 of 18 PageID# 3
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 3 of 18 PageID# 4
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 4 of 18 PageID# 5
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 5 of 18 PageID# 6
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 6 of 18 PageID# 7
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 7 of 18 PageID# 8
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 8 of 18 PageID# 9
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 9 of 18 PageID# 10
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 10 of 18 PageID# 11
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 11 of 18 PageID# 12
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 12 of 18 PageID# 13
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 13 of 18 PageID# 14
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 14 of 18 PageID# 15
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 15 of 18 PageID# 16
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 16 of 18 PageID# 17
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 17 of 18 PageID# 18
Case 1:21-mj-00052-MSN Document 1-1 Filed 02/17/21 Page 18 of 18 PageID# 19
